Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 11, 12 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “acquire time slot data indicating an available time slot at a place that provides a service, and generate announcement data announcing a proposal to take a user to the place using a vehicle should the user reserve the time slot indicated by the time slot data; and transmit the announcement data generated to present content of data to the user.” (claim 1)
“receiving announcement data announcing a proposal to take a user to a place that provides a service, using a vehicle, should the user reserve an available time slot at the place; and presenting content of the received announcement data to the user.” (claim 12)
“transmitting announcement data announcing a proposal to take a user to a place that provides a service, using a vehicle, should the user reserve an available time slot at the place; and presenting content of the announcement data to the user.” (claim 20)
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer component under certain methods of organizing human activity (sales and business relations) but for the recitation of generic computer components. That is, other than reciting “terminal apparatus”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “acquire”, “transmit”, “receiving”, “presenting”, “transmitting” and “presenting” in the context of this claim encompasses the user to manually offer a ride to a user in return to a reservation at a place. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements- a “communication interface”, “terminal apparatus” “control apparatus” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 11, 12 and 19-20 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-10 and 13-18, further describe the identified abstract idea. In addition, the limitations of claim 9 define how the ride is offered to the user which further describes the abstract idea. The generic computer component of claims 2-8, 10 and 13-18 (computer, non-transitory computer readable medium, controller) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “controller” and “communication interface” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 19-20 are independent claims written in a dependent form. In claims 11 and 19-20, a reference to a statutory class is disclosed as different from the dependent claim. Such limitations cause confusion to where infringement is made on a claim. As such the claim is determined to be indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jepson et al. referred to herein as Jepson (U.S. Patent Application Publication No. 2018/0182055).
As to claims 1, 11, 12 and 19-20, Jepson teaches a control apparatus, system, medium and method comprising: 
a controller configured to acquire time slot data indicating an available time slot at a place that provides a service, and generate announcement data announcing a proposal to take a user to the place using a vehicle should the user reserve the time slot indicated by the time slot data (para. 72 and 74-75); and 
a communication interface configured to transmit the announcement data generated by the controller to a terminal apparatus configured to present content of data to the user (para. 78-79 and fig. 4A).
As to claims 2 and 13, Jepson teaches the apparatus and medium of claims 1 and 11. 
Jepson further teaches:
the controller is configured to calculate an announcement range for the proposal according to a remaining time until the time slot, and control the communication interface to transmit the announcement data when the terminal apparatus is within the announcement range (para. 82-83).
As to claim 3, Jepson teaches the control apparatus according to claim 2. 
Jepson further teaches:
the controller is configured to calculate, as the announcement range, a location range for the user, from which the user can be taken to the place using the vehicle by the time slot (para. 58 and 116).
As to claim 4, Jepson teaches the control apparatus according to claim 2. 
Jepson further teaches:
the controller is configured to calculate the announcement range a plurality of times, and each time the announcement range is newly calculated, determine whether the terminal apparatus is within a range newly calculated as the announcement range (para. 58 and 116).
As to claims 5 and 15, Jepson teaches the apparatus and medium of claims 2 and 13. 
Jepson further teaches:
the controller is configured to refer to positional data for the terminal apparatus to determine whether the terminal apparatus is within the announcement range (para. 58 and 116).
As to claim 7, Jepson teaches the control apparatus according to claim 1. 
Jepson further teaches:
the controller is configured to calculate an announcement range for the proposal according to a remaining time until the time slot, and include data indicating the announcement range in the announcement data (para. 82-83 and 116).
As to claims 8 and 16, Jepson teaches the apparatus and medium of claims 1 and 12. 
Jepson further teaches:
the communication interface is configured to receive acceptance data indicating acceptance of the proposal, and the controller is configured to execute a process for reserving the time slot and dispatch of the vehicle in response to the acceptance data (para. 82-83 and 116).
As to claims 9 and 18, Jepson teaches the apparatus and medium of claims 8 and 16. 
Jepson further teaches:
the acceptance data includes data indicating either a location at which the user is present or a boarding location desired by the user (fig. 4A-H and para. 82-83 and 116).
As to claim 10, Jepson teaches the control apparatus according to claim 9. 
Jepson further teaches:
the controller is configured to determine whether to execute the process depending on whether the user can be taken from the location indicated by the acceptance data to the place using the vehicle by the time slot (fig. 4A-H and para. 82-83 and 116).
As to claim 14, Jepson teaches the non-transitory computer readable medium according to claim 13. 
Jepson further teaches:
transmitting positional data for the computer to a control apparatus from which the announcement data is to be transmitted (para. 58, 116 and 82-83).
As to claim 17, Jepson teaches the non-transitory computer readable medium according to claim 16. 
Jepson further teaches:
accepting an operation to input the acceptance data (para. 58, 116 and 82-83).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jepson et al. referred to herein as Jepson (U.S. Patent Application Publication No. 2018/0182055) in view of Silvestro et al. referred to herein as Silvestro (U.S. Patent No. 10,354,278).
As to claim 6, Jepson teaches all the limitations of claim 2 as discussed above.
Jepson further teaches:
a control apparatus comprising a controller configured to acquire time slot data indicating an available time slot at a place that provides a service, and generate announcement data announcing a proposal to take a user to the place using a vehicle should the user reserve the time slot indicated by the time slot data (para. 72 and 74-75).
Jepson does not explicitly teach:
controller is configured to refer to map data indicating a location at which the terminal apparatus is installed, to determine whether the terminal apparatus is within the announcement range.
	However, Silverstro teaches:
controller is configured to refer to map data indicating a location at which the terminal apparatus is installed, to determine whether the terminal apparatus is within the announcement range (col. 16 lines 19-col. 17 lines 22).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to refer to map data indicating a location at which the terminal apparatus is installed, to determine whether the terminal apparatus is within the announcement range in Jepson as taught by Silvestro. Motivation to do so comes from the teachings of Silvestro that doing so would more accurately target customers who are in the area and would more likely use the promotion.

Conclusion
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628